PECK, C. J.
1. From the admissions contained in the record, it is very clear the promissory note, for $1,900, made an exhibit to the bill, was, in the bands of the defendant, Daniel, a hen upon the real estate sold by him to the defendant, Foster, consisting of a house and lot, in the town of Tuskegee, Macon county; and it is equally clear that the endorsement of said note by said Daniel, to the complainant, transferred said hen to him, and as the in*46dorsee of said note, he may enforce the said lien, in equity, in his own name.— Wells v. Morrow, 38 Ala. 125 ; Kelly v. Payne, 18 Ala. 371; and Connor et al. v. Banks, same vol. 42.
2. The subsequent sale of said real estate, by said Foster, to the appellant, will not defeat said lien, unless he shows that he was a bona fide purchaser for valuable consideration, without notice. The appellant, at the time of his purchase, knew that Foster bought the said premises of the defendant, Daniel, and that he had given his notes to secure the payment of the purchase-money, and only held Daniel’s bond for titles, when the said notes should :be fully paid. - This he knew, because, as the only evidence of his purchase, he received from Foster said bond with his -assignment on the same, in the words and figures following, to-wit: “For and in consideration of the sum of “fifty-five hundred dollars, I, Benjamin F. Foster, do “hereby transfer, assign and set over unto "William Ed“monds, the foregoing bond fox title, and authorize James “L. Daniel to make titles to said William Edmonds. “Thirty-four hundred dollars of said money paid me in “cash, and twenty-óne hundred dollars retained by said “Edmonds, to pay balance of purchase-money due said “James L. Daffiel, Witness my hand and seal, June 29, “1863.”
(Signed) Benj. F. Foster, [seal.]
The said bond is made an exhibit to the complainant’s biil, and its condition shows that Foster bought said property of said Daniel, and gave his two notes for the purchase-money, each for the sum of $1,900, one payable the first day of January, 1860, the other payable the first day of January, 1861; and it is admitted the first of said notes was endorsed to the complainant, before the appellant purchased the said premises of said Foster, and is the note made an exhibit to the bill of complaint. This was notice to the appellant that Foster bought the said premises of Daniel'on a credit, and that said note was given to secure, in part, the payment of the purchase-money, and, if not *47paid, was, at the time of his purchase of Foster, a lien upon the property so purchased, and although past due, he was bound, at his peril, to inquire, and to determine, for himself, whether the same- had been, in fact, paid. This knowledge, on hi's part, was sufficient to destroy his claim, to be regarded as a bona fide purchaser, for valuable consideration without notice'-. — Bradford, v. Harper et al., 25 Ala. 337; Newsome et al. v. Collins, 43 Ala. 656.
There is no evidence in the record, that the appellant made any inquiry on this subject. This was his fault, and he must take the consequences of his negligence. The answer was not evidence for the appellant; it is not on oath, but if it was, it fails to establish the defense, upon whieh he relies to defeat the complainant’s equity; that he was a bona fide purchaser, for valuable consideration without notice. The answer states that appellant was informed, at the time of his purchase, that said Daniel held a note, which was a lien -on- said house and lot, and that said note was all the purchase-money outstanding and unpaid, but it does not state how or by whom he was so informed, or that he made any inquiry as to the truth of said information.
The answer further states that, neither at the time of said purchase, nor at the time he paid said Daniel, or at any time before the appellant had fully paid for said house ■and lot, and the execution of the deed to him, by William. Hora, nothing was said or done calculated to put him on inquiry, as to any of the purchase-money being unpaid, or-that there was any note given for the purchase-money, out-, standing and unpaid, other than the note held by said Daniel, which was paid by him out of the money agreed to be paid to said Foster, retained by him for that pur-, pose ; that, on the contrary, he, by himself, and through his attorney, inquired if. there were any liens, whatever, upon said house and lot. Now, all this is very inconclusively and very cautiously said, and fails to show that, th.e appellant acted even with common prudenee in this matter. It is not stated of whom inquiry was, made, op what *48was the answer to said inquiries. If the appellant had inquired of said Foster, he could have told him the first of said notes, the one indorsed to complainant, was not wholly-paid, and if he had inquired of said Daniel, he would have informed him, the said note- had been indorsed to complainant. Common prudence and ordinary diligence would, it seems to us, have suggested the propriety and necessity of making these inquiries, and if they had been made, they would have saved the appellant from the trouble, into which he seems to have fallen, and ¡as it is the result of a want of proper care and caution on his part, he must suffer the consequences of his own negligence.
The chancellor held that the complainant was entitled to the relief prayed, and decreed that said note was a lien upon said house and lot, and after ascertaining the sum due on it, ordered the same to be paid, within a time named, and in default of payment, the register should sell the premises, &e. This decree, we think, free from error, and it must be affirmed at the appellant’s cost.